COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00329-CV


In the Interest of A.J., a minor child      §    From the 360th District Court

                                            §    of Tarrant County (360-583535-15)

                                            §    December 1, 2016

                                            §    Opinion by Justice Dauphinot

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that appellant N. E. H. (Father) shall bear the costs of

this appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS



                                         By _/s/ Lee Ann Dauphinot______________
                                            Justice Lee Ann Dauphinot